     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 1 of 21 Page ID #:4061



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     ANIL J. ANTONY (Cal. Bar No. 258839)
4    Assistant United States Attorney
     Deputy Chief, Cyber & Intellectual Property Crimes Section
5    DEVON MYERS (Cal. Bar No. 240031)
     Assistant United States Attorney
6    Cyber & Intellectual Property Crimes Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-6579/0649
          Facsimile: (213) 894-2927
9         E-mail:    anil.j.antony@usdoj.gov
                     devon.myers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                 No. 2:19-CR-00380-VAP-9

15               Plaintiff,                    PLEA AGREEMENT FOR EKENE AUGUSTINE
                                               EKECHUKWU
16                    v.

17    EKENE AUGUSTINE EKECHUKWU,
        aka “Ogedi Power,”
18      aka “Power,”
19               Defendant.

20

21               This constitutes the plea agreement between EKENE AUGUSTINE
22   EKECHUKWU, also known as (“aka”) “Ogedi Power,” aka “Power”
23   (“defendant”), and the United States Attorney’s Office for the
24   Central District of California (the “USAO”) in the above-captioned
25   case.    This agreement is limited to the USAO and cannot bind any
26   other federal, state, local, or foreign prosecuting, enforcement,
27   administrative, or regulatory authorities.
28
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 2 of 21 Page ID #:4062



1                                DEFENDANT’S OBLIGATIONS

2                Defendant agrees to:

3                a.    At the earliest opportunity requested by the USAO and

4    provided by the Court, appear and plead guilty to Count One of the

5    Indictment in United States v. EKENE AUGUSTINE EKECHUKWU, CR No. 19-

6    CR-00380-VAP-9, which charges defendant with Conspiracy to Engage in

7    Money Laundering in violation of 18 U.S.C. § 1956(h).

8                b.    Not contest facts agreed to in this agreement.

9                c.    Abide by all agreements regarding sentencing contained

10   in this agreement.

11               d.    Appear for all court appearances, surrender as ordered

12   for service of sentence, obey all conditions of any bond, and obey

13   any other ongoing court order in this matter.

14               e.    Not commit any crime; however, offenses that would be

15   excluded for sentencing purposes under United States Sentencing

16   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

17   within the scope of this agreement.

18               f.    Be truthful at all times with the United States

19   Probation and Pretrial Services Office and the Court.

20               g.    Pay the applicable special assessment at or before the

21   time of sentencing unless defendant has demonstrated a lack of

22   ability to pay such assessments.

23                               THE USAO’S OBLIGATIONS

24               The USAO agrees to:

25               a.    Not contest facts agreed to in this agreement.

26               b.    Abide by all agreements regarding sentencing contained

27   in this agreement.

28

                                            2
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 3 of 21 Page ID #:4063



1                c.    At the time of sentencing, move to dismiss the

2    remaining counts of the Indictment as against defendant.            Defendant

3    agrees, however, that at the time of sentencing the Court may

4    consider any dismissed charges in determining the applicable

5    Sentencing Guidelines range, the propriety and extent of any

6    departure from that range, and the sentence to be imposed.

7                d.    At the time of sentencing, provided that defendant

8    demonstrates an acceptance of responsibility for the offense up to

9    and including the time of sentencing, recommend a two-level reduction

10   in the applicable Sentencing Guidelines offense level, pursuant to

11   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

12   additional one-level reduction if available under that section.

13                                NATURE OF THE OFFENSE

14               Defendant understands that for defendant to be guilty of

15   the crime charged in Count One, that is, Conspiracy to Engage in

16   Money Laundering, in violation of 18 U.S.C. § 1956(h), the following

17   must be true:

18               a.    There was an agreement between two or more persons:
19                     i.    to conduct a financial transaction involving

20   property that represented the proceeds of wire fraud (in violation of

21   Title 18, United States Code, Section 1343), bank fraud (in violation

22   of Title 18, United States Code, Section 1344(2)) or mail fraud (in

23   violation of Title 18, United States Code, Section 1341), where

24   defendant knew that the property represented the proceeds of some

25   form of unlawful activity, and defendant knew that the transaction

26   was designed in whole or in part to conceal or disguise the nature,

27   location, source, ownership, or control of the proceeds; or

28

                                            3
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 4 of 21 Page ID #:4064



1                      ii.   to transport, transmit, or transfer, or attempt

2    to transport, transmit, or transfer, from a place in the United

3    States to or through a place outside the United States, a monetary

4    instrument or funds, which defendant knew represented the proceeds of

5    some form of unlawful activity, and defendant knew that the

6    transaction was designed in whole or in part to conceal or disguise

7    the nature, location, source, ownership, or control of the proceeds

8    of wire fraud (in violation of Title 18, United States Code, Section

9    1343), bank fraud (in violation of Title 18, United States Code,

10   Section 1344(2)) or mail fraud (in violation of Title 18, United

11   States Code, Section 1341); or

12                     iii. to knowingly engage or attempt to engage in a

13   monetary transaction in the United States in criminally derived

14   property that had a value greater than $10,000 and was, in fact,

15   derived from wire fraud (in violation of Title 18, United States

16   Code, Section 1343), bank fraud (in violation of Title 18, United

17   States Code, Section 1344(2)) or mail fraud (in violation of Title

18   18, United States Code, Section 1341); and

19               b.    defendant became a member of the conspiracy knowing of

20   at least one of its objects and intending to help accomplish it.

21                                       PENALTIES

22               Defendant understands that the statutory maximum sentence

23   that the Court can impose for a violation of Title 18, United States

24   Code, Section 1956(h), as charged in this case, is: 20 years’

25   imprisonment; a 3-year period of supervised release; a fine of

26   $500,000 or twice the gross gain or gross loss resulting from the

27   offense, whichever is greatest; and a mandatory special assessment of

28   $100.

                                            4
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 5 of 21 Page ID #:4065



1                Defendant understands that defendant will be required to

2    pay full restitution to the victim(s) of the offense to which

3    defendant is pleading guilty.        Defendant agrees that, in return for

4    the USAO’s compliance with its obligations under this agreement, the

5    Court may order restitution to persons other than the victim(s) of

6    the offenses to which defendant is pleading guilty and in amounts

7    greater than those alleged in the count to which defendant is

8    pleading guilty.      In particular, defendant agrees that the Court may

9    order restitution to any victim of any of the following for any

10   losses suffered by that victim as a result: (a) any relevant conduct,

11   as defined in U.S.S.G. § 1B1.3, in connection with the offense to

12   which defendant is pleading guilty; and (b) any counts dismissed

13   pursuant to this agreement as well as all relevant conduct, as

14   defined in U.S.S.G. § 1B1.3, in connection with those counts.             The

15   parties currently believe that the applicable amount of restitution

16   is approximately $382,295.00, but recognize and agree that this

17   amount could change based on facts that come to the attention of the

18   parties prior to sentencing.

19               Defendant agrees that any and all fines and/or restitution

20   ordered by the Court will be due immediately.          The government is not

21   precluded from pursuing, in excess of any payment schedule set by the

22   Court, any and all available remedies by which to satisfy defendant’s

23   payment of the full financial obligation, including referral to the

24   Treasury Offset Program.

25               Defendant understands that supervised release is a period

26   of time following imprisonment during which defendant will be subject

27   to various restrictions and requirements.          Defendant understands that

28   if defendant violates one or more of the conditions of any supervised

                                            5
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 6 of 21 Page ID #:4066



1    release imposed, defendant may be returned to prison for all or part

2    of the term of supervised release authorized by statute for the

3    offense that resulted in the term of supervised release, which could

4    result in defendant serving a total term of imprisonment greater than

5    the statutory maximum stated above.

6                Defendant understands that, by pleading guilty, defendant

7    may be giving up valuable government benefits and valuable civic

8    rights, such as the right to vote, the right to possess a firearm,

9    the right to hold office, and the right to serve on a jury. Defendant

10   understands that he is pleading guilty to a felony and that it is a

11   federal crime for a convicted felon to possess a firearm or

12   ammunition.     Defendant understands that the conviction in this case

13   may also subject defendant to various other collateral consequences,

14   including but not limited to revocation of probation, parole, or

15   supervised release in another case and suspension or revocation of a

16   professional license.      Defendant understands that unanticipated

17   collateral consequences will not serve as grounds to withdraw

18   defendant’s guilty plea.

19         10.   Defendant and his counsel have discussed the fact that, and

20   defendant understands that, if defendant is not a United States

21   citizen, the conviction in this case makes it practically inevitable

22   and a virtual certainty that defendant will be removed or deported

23   from the United States.       Defendant may also be denied United States

24   citizenship and admission to the United States in the future.

25   Defendant understands that while there may be arguments that

26   defendant can raise in immigration proceedings to avoid or delay

27   removal, removal is presumptively mandatory and a virtual certainty

28   in this case.     Defendant further understands that removal and

                                            6
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 7 of 21 Page ID #:4067



1    immigration consequences are the subject of a separate proceeding and

2    that no one, including his attorney or the Court, can predict to an

3    absolute certainty the effect of his conviction on his immigration

4    status.    Defendant nevertheless affirms that he wants to plead guilty

5    regardless of any immigration consequences that his plea may entail,

6    even if the consequence is automatic removal from the United States.

7                                      FACTUAL BASIS

8                Defendant admits that defendant is, in fact, guilty of the

9    offense to which defendant is agreeing to plead guilty.            Defendant

10   and the USAO agree to the statement of facts provided below and agree

11   that this statement of facts is sufficient to support a plea of

12   guilty to the charge described in this agreement and to establish the

13   Sentencing Guidelines factors set forth in paragraph 13 below but is

14   not meant to be a complete recitation of all facts relevant to the

15   underlying criminal conduct or all facts known to either party that

16   relate to that conduct.

17         Beginning no later than on or about February 21, 2017, through

18   at least July 18, 2017, defendant knowingly combined, agreed, and
19   conspired with multiple other persons (“coconspirators”) to conduct

20   financial transactions into, within, and outside the United States

21   involving property that represented the proceeds of wire fraud and

22   bank fraud.     The conspiracy targeted multiple victims and laundered

23   and/or attempted to launder funds obtained from them.            Defendant knew

24   that the property represented the proceeds of some form of unlawful

25   activity; and that the transactions to be attempted were designed in

26   whole or in part to conceal or disguise the nature, location, source,

27   ownership, and control of the proceeds.         Defendant became a member of

28   the conspiracy knowing of its objects and intending to help

                                            7
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 8 of 21 Page ID #:4068



1    accomplish them.      Multiple members of the conspiracy took steps in

2    furtherance of it, including defendant, as described in the

3    Indictment and further below.

4          Defendant’s coconspirators -- including defendants Valentine Iro

5    (1) and Chukwudi Christogunus Igbokwe (2) -- would communicate with

6    individuals committing fraud (“fraudsters”), or middle-men for

7    fraudsters, who sought bank accounts and money service accounts into

8    which they could fraudulently induce victims to deposit funds.

9    Defendant knew that these fraudulent schemes included what are

10   sometimes referred to as business email compromise (“BEC”) frauds,

11   romance scams, and other fraud schemes.         BEC frauds typically

12   involved a hacker gaining unauthorized access to a business email

13   account, and attempting to trick a victim into making an unauthorized

14   wire transfer.     Romance scams generally take advantage of persons

15   looking for romantic partners by targeting victims on dating websites

16   and other social media platforms.          The fraudsters perpetrating these

17   fraud schemes, along with the middle-men, were largely located

18   outside the United States.

19         At the request of defendant Iro or another coconspirator,

20   defendant would assist another coconspirator in opening a bank

21   account or would himself open a bank account to be used to receive

22   funds from the victim.       If a bank account with a specific business

23   name was requested, defendant would either open the bank account or,

24   at times, have (a) the person referred to in the Indictment as

25   unindicted coconspirator #24 (“UICC 24”) or (b) the unindicted

26   coconspirator who opened the Wells Fargo bank accounts referenced in

27   Overt Act No. 287 open accounts that could receive fraudulently

28   obtained funds.     This included the filing of a fictitious business

                                            8
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 9 of 21 Page ID #:4069



1    name statement with the Los Angeles County Registrar/Recorder’s

2    Office, which could be done for a small fee.          This step was necessary

3    because banks would often require official documentation showing the

4    business existed before opening the business bank account.

5          In relation to the scheme to defraud the victims referred to in

6    the Indictment as Je.F. and Jo.F, defendant coordinated with UICC #24

7    to open a bank account ending in 6217, at Chase Bank, in Los Angeles,

8    on or about February 21, 2017.        On or about April 18, 2017, after

9    Je.F. had been fraudulently induced to sent a wire transfer of

10   $135,800 to the bank account, defendant and defendant Iro discussed

11   whether and when the fraudulently induced payment would arrive in the

12   bank account.     On or about April 19, 2017, defendant and defendant

13   Iro both discussed with each other communicating directly with UICC

14   24 about the wire transfer, and defendant Iro later told defendant

15   that UICC 24 wanted to return the wire transfer of $135,800 that

16   arrived in the bank account.

17         In relation to the scheme to defraud the victim referred to in

18   the Indictment as Victim Company 13, defendant Iro asked defendant,

19   on or about July 10, 2017, to open a bank account at Citibank or

20   Wells Fargo in the name of a specific company, referred to in the

21   Indictment in Overt Act No. 220 as “Chinese Company 2.”            On or about

22   July 12, 2017, defendant opened a bank account in the name of Chinese

23   Company 2 at a Wells Fargo branch in Los Angeles, and sent the

24   account information to defendant Iro through WhatsApp.            Ultimately,

25   Victim Company 13 was fraudulently induced to send a wire transfer of

26   approximately $382,295 from its account at Abu Dhabi Commercial Bank

27   in Dubai to a Chase Bank account opened by other coconspirators in

28   the name of Chinese Company 2.        The coconspirators then laundered the

                                            9
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 10 of 21 Page ID #:4070



1     funds through a series of transactions through multiple bank accounts

2     created in fictitious business names.

3           At times, defendant would use WhatsApp to ask defendant Iro or

4     defendant Igbokwe for a bank account that could be used to receive

5     funds fraudulently obtained from a victim of BEC fraud scheme or

6     romance scam.     Defendant made such requests of defendant Iro on or

7     about April 20, 2017 and July 5, 2017, and such requests of defendant

8     Igbokwe on or about July 9 and 16, 2017.         For example, as described

9     in Overt Act No. 418, on or about July 9, 2017, defendant asked

10    defendant Igbokwe to send him the account information for a bank

11    account that could be used to receive funds fraudulently obtained

12    from a victim of a BEC fraud scheme.        Defendant told defendant

13    Igbokwe that he was expecting the fraud victim in the United States

14    to make a payment of $500,000.       In response, defendant Igbokwe sent

15    defendant the account information for a Wells Fargo account ending in

16    5309, held in the Central District of California, of an unindicted

17    coconspirator, which defendant could use in the scheme.            The

18    information defendant Igbokwe sent included the name of the

19    unindicted coconspirator, the account number, and the routing number.

20          Defendant admits that he conspired with coconspirators to

21    receive and launder funds to be obtained from Je.F. and Jo.F., Victim

22    Company 13, and the unidentified victim referenced in Overt Act No.

23    418, and admits the truth of the allegations in the Indictment

24    relating to his involvement in the schemes to defraud these victims

25    and launder funds obtained from them.         Defendant specifically admits

26    the truth of the allegations of the Indictment in Overt Acts 87, 88

27    and 90 (relating to Je.F. and Jo.F.); Overt Act 220 (relating to

28    Victim Company 13); and Overt Act 418 (relating to the unidentified

                                            10
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 11 of 21 Page ID #:4071



1     intended victim).     Defendant further admits that it was reasonably

2     foreseeable to defendant that the schemes intended to defraud these

3     victims of the amounts listed above.

4           Once a victim deposited funds into a fraudulently opened bank

5     account, defendant would attempt to withdraw or move the funds, or

6     would coordinate with other coconspirators to withdraw or move the

7     funds, and then to further launder the funds.          If the funds were

8     successfully withdrawn, defendant would keep or receive a percentage

9     of the fraudulent proceeds for his efforts in receiving and

10    laundering the funds.

11          Defendant admits that the intended and actual money laundering

12    described above was sophisticated.

13                                  SENTENCING FACTORS

14                Defendant understands that in determining defendant’s

15    sentence the Court is required to calculate the applicable Sentencing

16    Guidelines range and to consider that range, possible departures

17    under the Sentencing Guidelines, and the other sentencing factors set

18    forth in 18 U.S.C. § 3553(a).       Defendant understands that the
19    Sentencing Guidelines are advisory only, that defendant cannot have

20    any expectation of receiving a sentence within the calculated

21    Sentencing Guidelines range, and that after considering the

22    Sentencing Guidelines and the other § 3553(a) factors, the Court will

23    be free to exercise its discretion to impose any sentence it finds

24    appropriate up to the maximum set by statute for the crime of

25    conviction.

26                Defendant and the USAO agree to the following applicable

27    Sentencing Guidelines factors:

28

                                            11
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 12 of 21 Page ID #:4072



1        Underlying Offense Level:                 7     [U.S.S.G. §§ 2S1.1(a)(1),

2                                                                     2B1.1(a)(1)]

3        Intended value of laundered             +14   [U.S.S.G. § 2S1.1(a)(1) and
         funds more than $550,000 and
4        less than $1,500,000                                    § 2B1.1(b)(1)(H)]

5        Fraud scheme outside the                 +2   [U.S.S.G. § 2S1.1(a)(1) and
         U.S./sophisticated means
6                                                         §§ 2B1.1(b)(10)(B), (C)]

7        Conviction under 18 U.S.C.               +2   [U.S.S.G. § 2S1.1(b)(2)(B)]
         § 1956
8
         Sophisticated laundering                 +2      [U.S.S.G. § 2S1.1(b)(3)]
9
            Defendant and the USAO reserve the right to argue that
10
      additional specific offense characteristics, adjustments, and
11
      departures under the Sentencing Guidelines are appropriate.
12
                  Defendant understands that there is no agreement as to
13
      defendant’s criminal history or criminal history category.
14
                  Defendant and the USAO reserve the right to argue for a
15
      sentence outside the sentencing range established by the Sentencing
16
      Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
17
      (a)(2), (a)(3), (a)(6), and (a)(7).
18
                            WAIVER OF CONSTITUTIONAL RIGHTS
19
                  Defendant understands that by pleading guilty, defendant
20
      gives up the following rights:
21
                  a.    The right to persist in a plea of not guilty.
22
                  b.    The right to a speedy and public trial by jury.
23
                  c.    The right to be represented by counsel –- and if
24
      necessary have the Court appoint counsel -- at trial.           Defendant
25
      understands, however, that, defendant retains the right to be
26
      represented by counsel –- and if necessary have the Court appoint
27
      counsel –- at every other stage of the proceeding.
28

                                            12
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 13 of 21 Page ID #:4073



1                 d.    The right to be presumed innocent and to have the

2     burden of proof placed on the government to prove defendant guilty

3     beyond a reasonable doubt.

4                 e.    The right to confront and cross-examine witnesses

5     against defendant.

6                 f.    The right to testify and to present evidence in

7     opposition to the charges, including the right to compel the

8     attendance of witnesses to testify.

9                 g.    The right not to be compelled to testify, and, if

10    defendant chose not to testify or present evidence, to have that

11    choice not be used against defendant.

12                h.    Any and all rights to pursue any affirmative defenses,

13    Fourth Amendment or Fifth Amendment claims, and other pretrial

14    motions that have been filed or could be filed.

15              WAIVER OF APPEAL OF CONVICTION AND COLLATERAL ATTACK

16                Defendant understands that, with the exception of an appeal

17    based on a claim that defendant’s guilty plea was involuntary, by

18    pleading guilty defendant is waiving and giving up any right to
19    appeal defendant’s conviction on the offense to which defendant is

20    pleading guilty.

21                Defendant also gives up any right to bring a post-

22    conviction collateral attack on the conviction or sentence, except a

23    post-conviction collateral attack based on a claim of ineffective

24    assistance of counsel, a claim of newly discovered evidence, or an

25    explicitly retroactive change in the applicable Sentencing

26    Guidelines, sentencing statutes, or statutes of conviction.

27                Defendant understands that this waiver includes, but is not

28    limited to, arguments that the statute to which defendant is pleading

                                            13
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 14 of 21 Page ID #:4074



1     guilty is unconstitutional, and any and all claims that the statement

2     of facts provided herein is insufficient to support defendant’s plea

3     of guilty.

4                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

5                 Defendant agrees that, provided the Court imposes a total

6     term of imprisonment on all counts of conviction of no more than 78

7     months, defendant gives up the right to appeal all of the following:

8     (a) the procedures and calculations used to determine and impose any

9     portion of the sentence; (b) the term of imprisonment imposed by the

10    Court; (c) the fine imposed by the Court, provided it is within the

11    statutory maximum; (d) to the extent permitted by law, the

12    constitutionality or legality of defendant’s sentence, provided it is

13    within the statutory maximum; (e) the amount and terms of any

14    restitution order; (f) the term of probation or supervised release

15    imposed by the Court, provided it is within the statutory maximum;

16    and (g) any of the following conditions of probation or supervised

17    release imposed by the Court: the conditions set forth in General

18    Order 20-04 of this Court; the drug testing conditions mandated by 18

19    U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and drug use

20    conditions authorized by 18 U.S.C. § 3563(b)(7).

21                The USAO agrees that, provided all portions of the sentence

22    are at or below the statutory maximum specified above, the USAO gives

23    up its right to appeal any portion of the sentence, with the

24    exception that the USAO reserves the right to appeal the amount of

25    restitution ordered if that amount is less than $382,295.00.

26                          WAIVER OF RETURN OF DIGITAL DATA

27          22.   Understanding that the government has in its possession

28    digital devices and/or digital media seized from defendant, defendant

                                            14
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 15 of 21 Page ID #:4075



1     waives any right to the return of digital data contained on those

2     digital devices and/or digital media and agrees that if any of these

3     digital devices and/or digital media are returned to defendant, the

4     government may delete all digital data from those digital devices

5     and/or digital media before they are returned to defendant.

6                         RESULT OF WITHDRAWAL OF GUILTY PLEA

7                 Defendant agrees that if, after entering a guilty plea

8     pursuant to this agreement, defendant seeks to withdraw and succeeds

9     in withdrawing defendant’s guilty plea on any basis other than a

10    claim and finding that entry into this plea agreement was

11    involuntary, then (a) the USAO will be relieved of all of its

12    obligations under this agreement; and (b) should the USAO choose to

13    pursue any charge that was either dismissed as a result of this

14    agreement, then (i) any applicable statute of limitations will be

15    tolled between the date of defendant’s signing of this agreement and

16    the filing commencing any such action; and (ii) defendant waives and

17    gives up all defenses based on the statute of limitations, any claim

18    of pre-indictment delay, or any speedy trial claim with respect to

19    any such action, except to the extent that such defenses existed as

20    of the date of defendant’s signing this agreement.

21                Defendant agrees that if the count of conviction is

22    vacated, reversed, or set aside, both the USAO and defendant will be

23    released from all their obligations under this agreement.

24                             EFFECTIVE DATE OF AGREEMENT

25                This agreement is effective upon signature and execution of

26    all required certifications by defendant, defendant’s counsel, and an

27    Assistant United States Attorney.

28

                                            15
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 16 of 21 Page ID #:4076



1                                   BREACH OF AGREEMENT

2                 Defendant agrees that if defendant, at any time after the

3     signature of this agreement and execution of all required

4     certifications by defendant, defendant’s counsel, and an Assistant

5     United States Attorney, knowingly violates or fails to perform any of

6     defendant’s obligations under this agreement (“a breach”), the USAO

7     may declare this agreement breached.        All of defendant’s obligations

8     are material, a single breach of this agreement is sufficient for the

9     USAO to declare a breach, and defendant shall not be deemed to have

10    cured a breach without the express agreement of the USAO in writing.

11    If the USAO declares this agreement breached, and the Court finds

12    such a breach to have occurred, then: (a) if defendant has previously

13    entered a guilty plea pursuant to this agreement, defendant will not

14    be able to withdraw the guilty plea, and (b) the USAO will be

15    relieved of all its obligations under this agreement.

16                Following the Court’s finding of a knowing breach of this

17    agreement by defendant, should the USAO choose to pursue any charge

18    that was dismissed as a result of this agreement, then:
19                a.    Defendant agrees that any applicable statute of

20    limitations is tolled between the date of defendant’s signing of this

21    agreement and the filing commencing any such action.

22                b.    Defendant waives and gives up all defenses based on

23    the statute of limitations, any claim of pre-indictment delay, or any

24    speedy trial claim with respect to any such action, except to the

25    extent that such defenses existed as of the date of defendant’s

26    signing this agreement.

27                c.    Defendant agrees that: (i) any statements made by

28    defendant, under oath, at the guilty plea hearing (if such a hearing

                                            16
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 17 of 21 Page ID #:4077



1     occurred prior to the breach); (ii) the agreed to factual basis

2     statement in this agreement; and (iii) any evidence derived from such

3     statements, shall be admissible against defendant in any such action

4     against defendant, and defendant waives and gives up any claim under

5     the United States Constitution, any statute, Rule 410 of the Federal

6     Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

7     Procedure, or any other federal rule, that the statements or any

8     evidence derived from the statements should be suppressed or are

9     inadmissible.

10            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

11                                  OFFICE NOT PARTIES

12                Defendant understands that the Court and the United States

13    Probation and Pretrial Services Office are not parties to this

14    agreement and need not accept any of the USAO’s sentencing

15    recommendations or the parties’ agreements to facts or sentencing

16    factors.

17                Defendant understands that both defendant and the USAO are

18    free to: (a) supplement the facts by supplying relevant information
19    to the United States Probation and Pretrial Services Office and the

20    Court, (b) correct any and all factual misstatements relating to the

21    Court’s Sentencing Guidelines calculations and determination of

22    sentence, and (c) argue on appeal and collateral review that the

23    Court’s Sentencing Guidelines calculations and the sentence it

24    chooses to impose are not error, although each party agrees to

25    maintain its view that the calculations in paragraph 13 are

26    consistent with the facts of this case.         While this paragraph permits

27    both the USAO and defendant to submit full and complete factual

28    information to the United States Probation and Pretrial Services

                                            17
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 18 of 21 Page ID #:4078



1     Office and the Court, even if that factual information may be viewed

2     as inconsistent with the facts agreed to in this agreement, this

3     paragraph does not affect defendant’s and the USAO’s obligations not

4     to contest the facts agreed to in this agreement.

5                 Defendant understands that even if the Court ignores any

6     sentencing recommendation, finds facts or reaches conclusions

7     different from those agreed to, and/or imposes any sentence up to the

8     maximum established by statute, defendant cannot, for that reason,

9     withdraw defendant’s guilty plea, and defendant will remain bound to

10    fulfill all defendant’s obligations under this agreement.            Defendant

11    understands that no one –- not the prosecutor, defendant’s attorney,

12    or the Court –- can make a binding prediction or promise regarding

13    the sentence defendant will receive, except that it will be within

14    the statutory maximum.

15                               NO ADDITIONAL AGREEMENTS

16                Defendant understands that, except as set forth herein,

17    there are no promises, understandings, or agreements between the USAO

18    and defendant or defendant’s attorney, and that no additional
19    promise, understanding, or agreement may be entered into unless in a

20    writing signed by all parties or on the record in court.

21    //

22    //

23    //

24

25

26

27

28

                                            18
     Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 19 of 21 Page ID #:4079




 1                   PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
 2           36.   The parties agree that this agreement will be considered
 3     part of the record of defendant's guilty plea hearing as if the
 4     entire agreement had been read into the record of the proceeding.
 5     AGREED AND ACCEPTED
 6     UNITED STATES ATTORNEY'S OFFICE
       FOR THE CENTRAL DISTRICT OF
 7     CALIFORNIA
 8     TRACY L. WILKISON
       Acting United States Attorney
 9
10                                                      May 10, 2021
       ANIL J. ANTONY                                   Date
11     DEVON MYERS
       Assistant United States Attorneys
12
13     EKENE >                                          Date
       Defe
14
15     JAMES R. EDFORD II                               Date
       Attorney for Defendant
16     EKENE AUGUSTINE EKECHUKWU
17
18
                                CERTIFICATION OF DEFENDANT
19
20           I understand, read, and comprehend English, and I have read this
21     agreement in its entirety.      I have had enough time to review and
22     consider this agreement, and I have carefully and thoroughly
23     discussed every part of it with my attorney. ·       I   understand the terms
24     of this agreement, and I voluntarily agree to those terms.           I have
25     discussed the evidence with my attorney, and my attorney has advised
26     me of my rights, of possible pretrial motions that might be filed, of
27     possible defenses that might be asserted either prior to or at trial,
28     of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
                                            24
Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 20 of 21 Page ID #:4080
Case 2:19-cr-00380-VAP Document 878 Filed 05/10/21 Page 21 of 21 Page ID #:4081
